Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reason for Allowance
	2.	The following is an examiner’s statement of reasons for allowance:
3.	Claims 1-3, 5, 6, 14-16, 22, 23, 26, 27 and 30-37 are allowed 
4.	Independent claims 1, 30 and 34 claim systems and methods for adjusting light emitted from a display of a device are provided. The adjusting includes obtaining, from light of an environment detected by at least one sensor, a measured color of light of the environment, and obtaining, from light of the environment detected by at least one sensor, a measured brightness of light of the environment. In response to the obtaining the measured color and the measured brightness of light, a color of light emitted from the display is adjusted from an initial color prior to the adjusting to a target color that matches the measured color. Further, a brightness of light emitted from the display is adjusted from an initial brightness emitted by the display prior to the adjusting to a target brightness that matches the measured brightness of light., in a manner not disclose or suggested in any prior art.  

The representative closest prior art is Chen et al., US Patent Application (20170263174), hereinafter “Chen” and Kim et al., US Patent Application (20170085764), hereinafter “Kim”, which do not teach the features claimed in the independent claims, 1 and similarly worded claims 30 and 34: “1. A method of adjusting light emitted from a display of a device, the method comprising: determining, by a computing device and based on light detected by at least one sensor of the device, a measured color of the light; determining, by the computing device and based on the light detected by the at least one sensor, a measured brightness of the light; selecting, by the computing device, at least one transition from a plurality of transitions, wherein a first transition in the plurality of transitions comprises adjusting a color of light emitted from the display from (i) an initial color of light emitted by the display prior to the adjusting to (ii) a target color of the light that matches the measured color of the light, and wherein a second transition in the plurality of transitions comprises adjusting a brightness of light emitted from the display from (i) an initial brightness of light emitted by the display prior to the adjusting to (ii) a target brightness of the light that matches the measured brightness of the light; and causing, by the computing device, the at least one selected transition to occur”.
In regards to claims 1, 30 and 34 the representative prior art is Chen and Kim. Chen discloses an electronic device may be provided with a display, display control circuitry that operates the display, and a color ambient light sensor that gathers ambient light information. Display color cast may be adjusted based on the ambient light information. When the color of ambient light is within an acceptable range of colors, the color cast of the display may be adjusted to more closely match the color of ambient light. When the color of ambient light is outside of the acceptable range of colors, display control circuitry may determine an adjusted ambient light color that is within the acceptable range. The adjusted ambient light color may have the same color temperature as the measured ambient light color. After determining an adjusted ambient light color that is within the acceptable range, the color cast of the display may be adjusted to more closely match the adjusted ambient light color.
Kim discloses a dual camera module equipped in a mobile terminal. The dual camera module includes a first camera module having a first focal length and a first field of view, a second camera module spaced apart from the first camera module by a predetermined distance, the second camera module having a second focal length and a second field of view, which are different from those of the first camera module, a sensor unit located in a space between the first camera module and the second camera module, and at least one member configured to align the first and second camera modules in a line so that beginning points of the fields of view of the first and second camera modules coincide with each other.

In regards to claims 1, 30 and 34 Chen and Kim, alone, or in combination, do not provide a teaching, a suggestion or a motivation that could be found either in the art or within the skill of one of ordinary skill in the art prior to the effective time of the invention to modify or combine the prior art to disclose the cited claim limitations above and more specifically “selecting, by the computing device, at least one transition from a plurality of transitions, wherein a first transition in the plurality of transitions comprises adjusting a color of light emitted from the display from (i) an initial color of light emitted by the display prior to the adjusting to (ii) a target color of the light that matches the measured color of the light, and wherein a second transition in the plurality of transitions comprises adjusting a brightness of light emitted from the display from (i) an initial brightness of light emitted by the display prior to the adjusting to (ii) a target brightness of the light that matches the measured brightness of the light; and causing, by the computing device, the at least one selected transition to occur” of the claimed invention.  Claims 2-3, 5, 6, 14-16, 22, 23, 26, 27; 31-33 and 35-37 depend from claims 1, 30 and 34 respectively and as such the claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694